At a former day of this term because of a defect in appellant's recognizance this case was dismissed, but said defect having been remedied, the cause is reinstated and now decided upon its merits.
We do not discuss the various matters raised by appellant involving the validity of what is known as the Dean Act, Second Called Session, Thirty-sixth Legislature, p. 228, inasmuch as same were fully discussed and disposed of in Ex parte Gilmore,88 Tex. Crim. 529, 228 S.W. Rep., 199.
Appellant excepted to the following part of the charge of the trial court: "The State is not required to prove in the first instance that the manufacture of vinous liquor capable of producing intoxication or the possession of any equipment for making such vinous liquor or whisky was not for either medicinal, mechanical, scientific, or sacramental purposes; but when the evidence shows that the defendant manufactured such vinous liquor or did possess equipment for making such vinous liquor or whisky, then the burden is on the defendant to show that such manufacture or possession was for either mechanical, medicinal, scientific of sacramental purposes." That part of the charge quoted does not present a correct statement of the law. The State must allege and proof show that in a cause such as the one now before us, where the charge is a violation of one of the acts forbidden in Secs. 1 and 2 of said Dean law, that the act charged was not for one of the excepted purposes. Reeves v. State, 88 Tex.Crim. Rep., *Page 135 
227 S.W. Rep., 668; Banks v. State, 89 Tex.Crim. Rep., 227 S.W. Rep. 670. No rule can be laid down as to the facts necessary in a given case to show that the manufacture, sale, transportation, etc., of such intoxicating liquor was not for one of the said excepted purposes, but it is our opinion that the record must contain sufficient proof of the negative of said exceptions, to support such finding by the jury. A general charge placing the burden of proof upon the State as to all the facts in the case, is sufficient in ordinary cases; but a charge shifting the burden of proof and placing same upon the defendant as to any matter necessary to be alleged, and which is not made by statute a defensive issue, is erroneous.
For the error of said charge the judgment must be reversed and the cause remanded, and it so ordered.
Reversed and remanded.
                          ON REHEARING.                        October 5, 1921.